DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
Claims 2-4, 9-13, 15, 27-30, 32, 33, 36-47 are allowed over prior arts of record.
The following is an examiner’s statement of reasons for allowance: the prosecution history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e).  Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the independent claims 2 and 39 individually when all the limitations are taken as a whole. 
Regarding claim 2, none of the prior arts in record teach or fairly well suggest and discloses that the optical fiber pressure sensor comprises a second optical fiber anchor, to which a second portion of the optical fiber is secured; and a gasket longitudinally arranged between the first and second  anchors and including a passage through which a third portion of the optical fiber passes, the gasket being more elastic or complaint than the first and second anchors;  wherein the first and second anchors and the gasket are arranged to use the elastic or compliant nature of the gasket to allow at least one of the longitudinal stretching or compression of the optical fiber between the first and second anchors to sense pressure at the internal location within the body, in combination with the other features recited in combination of claim 2.  As of the date of this Office Action, the Examiner has not located or identified any 
Regarding claim 39, none of the prior arts in record teach or fairly well suggest and discloses a distal guide ferrule, at least a portion of which defines a transitional interior second passage that is sized and shaped to allow the optical fiber to be transitionally routed from an outer circumferential periphery of the proximal end of the guidewire to a more longitudinally center location toward a proximal end of the distal guide ferrule; and a proximal guide ferrule, including a lumen sized and shaped for passing a second optical fiber having a larger diameter than the first optical fiber; and wherein the distal and proximal are user-attachable to bring the first and second optical fibers into concentric longitudinal alignment with each other, in combination with the other features recited in combination of claim 39.  As of the date of this Office Action, the Examiner has not located or identified any references that can be used singularly or in combination with another references including Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy) to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793                                                                                                                                                                                                        

/Oommen Jacob/Primary Examiner, Art Unit 3793